Matter of Birch Tree Partners, LLC v Nature Conservancy (2014 NY Slip Op 08013)





Matter of Birch Tree Partners, LLC v Nature Conservancy


2014 NY Slip Op 08013


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-02682
 (Index No. 4141/12)

[*1]In the Matter of Birch Tree Partners, LLC, appellant, Windsor Digital Studio, LLC, et al., intervenors- respondents, 
vNature Conservancy, et al., respondents.


Pinks, Arbeit & Nemeth, Hauppauge, N.Y. (Robert S. Arbeit of counsel), for appellant.
Richard E. Whalen, Amagansett, N.Y., for intervenors-respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of East Hampton dated January 10, 2012, which, after a hearing, granted the application of the Nature Conservancy for a natural resources special permit, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, Jr., J.), entered February 1, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The determination of a local zoning board is entitled to great deference, and will be set aside only if it is illegal, arbitrary and capricious, or irrational (see CPLR 7803[3]; Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 613; Matter of Jacoby Real Prop. LLC v Malcarne, 96 AD3d 747; Matter of Caspian Realty, Inc. v Zoning Bd. of Appeals of Town of Greenburgh, 68 AD3d 62, 67; Matter of Merlotto v Town of Paterson Zoning Bd. of Appeals, 43 AD3d 926). Here, the determination of the Zoning Board of Appeals of the Town of East Hampton to grant the application for a natural resources special permit was not illegal, had a rational basis, and was not arbitrary and capricious (see Matter of Town of Hempstead v Board of Appeals of Town of Hempstead, 105 AD3d 751; cf. Matter of Schumacher v Town of E. Hampton, N.Y. Zoning Bd. of Appeals, 46 AD3d 691, 693). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
MASTRO, J.P., BALKIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court